DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
A restriction requirement between product, process, and apparatus claims has not been made at this time because the method claims do not include any substantive method steps nor apparatus structure distinguishing them from the product claims.  As such, there is presently no undo burden in examining these, technically, divergent statutory classes of invention. Should Applicants' amend these claims to include non-nominal apparatus and/or method limitations, these newly added claims may be subject to restriction by original presentation. 	
The limitation(s) the coating layers are "on" the first or second surface of the substrate in the claims, the Examiner has given the terms the broadest reasonable interpretation(s) consistent by one of ordinary skill in the art in MRM. Although the drawings of the instant specification refers to an orientation of first coating layer / substrate / second coating layer (Fig. 4-6), the six orientation layouts.  It further includes (second coating layer / substrate / first coating layer), (substrate / first coating layer / second coating layer), (substrate / second coating layer / first coating layer), (first coating layer / second coating layer / substrate), and (second coating layer / first coating layer / substrate). 
It is suggested to the applicant, for example, to amend the claim to have a second coating layer disposed directly on the second surface of the substrate in the instant claim (will depict that the second coating layer is below the substrate).  Alternatively, amend the claims in such a way that the substrate is between the first and second coating layer, wherein the first coating layer is directly on the substrate and the substrate is directly on the second coating layer in order to resemble applicant’s figure 3.  This also pertains to claims 17, 22, and 26 as well as reference disk in claims 31, 34, and 37.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-32, 34-35, 37-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a “reference” disk, another substrate or second substrate (emphasis added).  There does not appear to be any guidance as to how one of ordinary skill in the art would go about selecting from many millions of possible options that fall within the broad scope of “reference” disk that includes any type of substrate, first and second coating layer.  Using many millions of different layers to determine which specific layers are suitable amounts to undue experimentation.  Thus, there is a lack of enablement because one of ordinary skill in the art would not have been able to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  It is unclear to the examiner how changing the nomenclature from “particular” disk to now a “reference” disk clarifies or imparts characteristics of the disk.  Tables 1 and 2 in the instant specification shows specific characteristic of a reference disk.

Claims 2 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
further a function of the square of D1” (emphasis added).  
Thus the expression for claim 2, which is dependent on claim 1, is reflected as such:
1) C1-C2 ≤  … (S1)2 … (D1)2…
 Given that the expression represents as a function, the expression can be of any configuration with different operators.  The expression shown has been given the simplest form as just an example.
2) C1-C2 ≤ … (S1)2 … (S1 + C1 + C2)2 …

Defining D1
3) C1-C2 ≤ … (S1)2 … (S12 + C12 + C22)…

Distributive property of expression 2


Given that the claim language comprises “further” a function of the square of D1, the expression now contains 2 x (S1)2.  There seems to be no support in the instant specification to claim that the maximum thickness difference comprises the usage of two substrate squared. Although there is support in the instant specification to claim C1-C2 ≤ (S12 + C12 + C22), wherein S12 reflects what is disclosed in claim 1 and the overall (S12 + C12 + C22) reflects D1, however, claim 2 does not reflect that expression.  It is noted that the examiner has given this expression “C1-C2 ≤ (S12 + C12 + C22)” as the simplest form as just an example.  

Claims 32, 35, and 38 recites that the “reference disk has a flatness deviation lower than a maximum allowable flatness deviation”.  The applicant acknowledges that the instant specification does not explicitly state that the reference disk has a flatness deviation that is lower than the maximum allowable flatness deviation.  However, applicant contends that based upon the overall teachings of the specification, those skill in the art will understand that the reference actual disk has a flatness deviation must be lower than the maximum allowable flatness deviation, there is no support in the specification that an arbitrary disk or a reference disk to have that claimed relationship.  There is no support in the specification that a property of a reference disk would always imparts the exact property value to an instant claimed disk or equate to the claimed instant disk, especially since there are so many variables present in the claimed expression.    For example, Table 2 of the instant specification discloses having a particular disk with a substrate Young’s Modulus of 68 Gpa and the current disk to be of 95 Gpa.  Table 2 established that the properties of the current disk is different that of a reference disk.  Therefore, arguments that the current disk possess some properties that would also be present in a reference disk has been found unpersuasive.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 35, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
lower than a maximum allowable flatness deviation.  This is because a reference disk is an arbitrary disk that is already produced with a desirable flatness deviation.  The examiner is unclear how there would ever be a situation of a produced reference disk having a flatness deviation be higher than its maximum allowable flatness deviation.  This is because if a reference disk has a flatness deviation higher than a maximum allowable flatness deviation, then that flatness deviation would not considered to be the maximum allowable flatness deviation.  Thus, the examiner is taking the approach that an already established reference disk would inherently possess a flatness deviation lower than a maximum allowable flatness deviation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-19, 22-25, 30, 33, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kamishiro (JP H08-7251).
Regarding claims 1-2, 11, 17-18, 22-23, 33, 36, and 39, Kamishiro discloses a disk or a magnetic recording medium and a method of making thereof, comprising a substrate comprising a first and second surface, wherein the substrate (1) has a substrate thickness S1, a first coating layer (1a) disposed over the first surface of the substrate, wherein the first coating layer has a 
Regarding a difference between the first coating layer thickness C1 and the second coating layer thickness C2 is less than or equal to a maximum thickness difference that is a function of the square of the substrate thickness S1, further a function of the square of D1, wherein D1 includes S1, C1 and C2, and a square of the disk thickness D1, wherein D1 is S1, the art noted above teach the importance of controlling the thickness values of the substrate and the first and second coating layer.  In addition, Kamishiro explicitly disclose that there is a correlation between flatness deviation and thickness difference between the first coating and second coating layers (all Figs), which is similar to the instant specification.  The instant specification discloses that in order to ensure that the disk does not exceed a maximum flatness deviation, a difference between the first coating layer thickness and the second coating layer thickness must not exceed a maximum thickness difference, wherein the maximum thickness difference is a function of the square of the disk thickness (PGPUB: [0018]). Further, Kamishiro includes an overlapping ranges for the thickness of the substrate, thickness of the first and second coating layer, and also discloses the maximum thickness difference between the first and second coating layer as highlighted at the table below.  Thus, all values within the ranges appears to be functionally equivalent.   
Given that Kamishito discloses the importance of flatness deviation and how it depends on thickness difference between the first and second coating by depicting a correlation, which involves a mathematical expression, (please see Fig. 3), wherein flatness deviation relates to the 2 and/or D12 would have rendered the claimed relationship between layers thicknesses obvious in the absence of showing criticality.  


Disk Thickness (D1) = (Substrate) OR (Substrate + C1 and/or +C2)
First Coating Layer Thickness (C1)
Second Coating layer Thickness (C2)
Maximum Thickness Difference between C1 and C2
Instant Invention
approx. ≤ 0.5 mm (claims 7-8)

*it is noted that claims are open to include unrecited layers (MRL, SL, SUL, etc.)

12-30 µm (claim 11)
12-30 µm (claim 11)
Function of the square of disk thickness D1, function of square of S1, or further a function of the square in D1, which is in combination with a function S1 squared.

= 0.43 µm (claim 7)

= 0.60 µm
(claim 8)

Kamishiro
Substrate = ≤ 0.635 mm (Abstract)

C1 = ≥ 7 µm [0008]

C2 = ≥ 7 µm [0008]

Therefore:
(min.):  (approx. > 14 µm)

when including substrate, C1, and C2.


≥ 7 µm [0008]
≤ 0.35 µm (Abstract)

Up to about 1.15 μm (Fig. 3)


Furthermore in alternative, the examiner also deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the function as claimed through routine experimentation, especially given the teaching in the applied art regarding the known criticality in controlling the relative thicknesses of each layer to insure an optimal flatness and prevent warpage deformation of the substrate (Abstract).  
Per claim 1, the preamble language of the limitation(s) "for a magnetic recording apparatus” has been considered to be a recitation of intended use because the body of the claim do not depend on the preamble for completeness. Intended use limitations are not further limiting in so far as the structure of the product is concerned. Note that "in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art." In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458,459 (CCPA 1963). See MPEP § 2111.02." In the instant case, the disk or MRM of Kamishiro is deemed capable of using for a MR device.  Nevertheless, the examiner contends that a MR device comprising a disk is very nominal in the art.  

Regarding claims 3-4, 19, and 24-25, the examiner is taking the position that the function of claims 1 and 3-4 are equivalent when taking the position that the denominator is 1 (no change).  
Regarding claims 12 and 30, Kamishiro discloses a MRL (Fig. 5).
Regarding claim 13, Kamishiro discloses that the first and second coating layers is NiP (Fig. 5).
Regarding claims 14-16, Kamishiro discloses the material of the substrate as claimed [0006 and 0016]).


Claims 5-8, 26-27, 31-32, 34-35, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kamishiro (JP H08-7251) as evidence by The Engineering ToolBox (Young's Modulus - Tensile and Yield Strength for common Materials).
Regarding claims 5-6 and 26-27, Kamishiro discloses that the substrate comprises glass, aluminum, or materials thereof [0006 and 0016], however, fails to disclose the Young’s modulus value E1.  It is known in the art that Young’s Modulus is a material property as evidenced by The Engineering ToolBox, wherein glass has a Young’s Modulus of 50-90 GPa and aluminum has a Young’s Modulus of 69 GPa.   It would have been obvious to choose the value of the numerator and denominator in the second ratio to be of equal value, as overlapping range has been rendered obvious, wherein the function includes multiplying the first ratio and second ratio.  This thereby would have the similar function relationship disclose in claims 1 and 3-4. 

	Regarding claims 31, 34, 37, the expression includes “reference” substrate, disk, and first and second coating layer thickness.  Given that the instant specification has defined “reference” as another substrate or a second substrate and the claims are open to any parameters, the examiner is taking the position that Kamishiro would disclose the expression as claimed for the reasons set forth above (claim 1).
	Regarding claim 32, 35, 38, the examiner is taking the position that a reference disk would inherently possess a flatness deviation for the reason set forth above.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17, and 22, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner acknowledged that JP H08-7251 or JP 08-007251 A, is the correct designator for the office action and an English machine translation dated 2/22/21 was provided.  It has similar translation to what applicant has provided in Applicant Arguments dated 5/5/21.  
Applicant argues that Kamishiro has not shown or teach or suggest “determining a maximum thickness difference between a first coating layer and a second coating layer, wherein the maximum thickness difference is determined as a function of the square of the substrate 2 and/or D12 would have rendered the claimed relationship between layers thicknesses obvious in the absence of showing criticality.  The examiner contends that since Kamishiro discloses a direct correlation, which involves a mathematical expression, between substrate and the flatness deviation, it would have been obvious that Kamishiro discloses an expression that would encompass S12 and/or D12 in the absence of showing criticality.
Applicant argues that since the office has not established a prima facie case of obviousness to determining a maximum thickness difference between a first coating layer and a second coating layer, wherein the maximum thickness difference is determined as a function of 2 and/or D12.  
Applicant stated that routine experimentation to determine the maximum thickness difference would be a time consuming process, which can be eliminated by using a formula that is based on the square of the subtract thickness or disk thickness.  This has been found unpersuasive in establishing the criticality on a formula that is based on the square of the substrate thickness or disk thickness.  This is because “time consuming process” is considered to be relative term, which length of time in a process to characterize as time consuming can mean different things to different people. 
For the reasons set forth above, Kamishiro is applicable for the newly amended claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785    

/Holly Rickman/Primary Examiner, Art Unit 1785